Citation Nr: 0630116	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-06 254	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for right shoulder arthritis.

2.	Service connection for bilateral hip arthritis.  

3.	Entitlement to a higher rating for service-connected 
chronic hepatitis C, currently rated as 20 percent disabling.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1978 to January 
1980.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2003 and September 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.   


FINDINGS OF FACT

1.	Any current right shoulder disorder is not etiologically 
related to the veteran's claimed in-service weather exposure 
or otherwise related to a disease or injury that had its 
onset in service.

2.	Any current bilateral hip disorder is not etiologically 
related to the veteran's claimed in-service weather exposure 
or otherwise related to a disease or injury that had its 
onset in service.

3.	The veteran's hepatitis C disorder is productive of 
fatigue, weakness, vomiting, upper right quadrant pain, and 
night sweats.    


CONCLUSIONS OF LAW

1.	A right shoulder disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.	A bilateral hip disorder was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

3.	The criteria for a rating in excess of 20 percent for 
service-connected hepatitis C have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right shoulder 
and bilateral hip arthritis, and an increased rating for 
service-connected hepatitis C.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the merits of the claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
the claimant to submit any other evidence in his or her 
possession that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
dated in August 2001, which addressed the increased rating 
claim, and a letter in April 2004, which addressed the 
service connection claims.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In each letter, the RO informed the veteran of the 
evidence needed to substantiate his claims.  In each letter, 
the RO requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In each letter, the RO 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate the 
claims.  And each of the letters was provided to the veteran 
before adjudication of his claims - i.e., the August 2001 
letter predated the February 2003 rating decision addressing 
the veteran's increased rating claim, and the April 2004 
letter predated the September 2004 rating decision addressing 
the veteran's service connection claims for arthritis.  See 
Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
increased ratings and effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).  Any questions as to the 
appropriate evaluation or effective date to be assigned here 
are rendered moot because, as noted below, the claims for 
benefits will be denied.  As such, notice regarding 
appropriate evaluations and accurate effective dates would 
have no meaningful impact on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the August 2001 and April 2004 letters from 
VA, despite the omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained VA and service medical 
records relevant to both appeals.  And the RO provided the 
veteran with three VA compensation examinations for the 
increased rating claim for service-connected hepatitis C.  
The veteran was not provided with compensation medical 
examination for the service connection claims, however.  The 
Board finds this acceptable given the current state of the 
record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating his service connection claims.  Conducting a 
medical examination for purposes of rendering an opinion 
would serve no purpose in this case - the record contains no 
medical evidence indicating that the veteran incurred a 
chronic shoulder or bilateral hip disorder during service, 
incurred either disorder to a compensable degree within one 
year following discharge, or manifested symptoms of such 
disorders in the years following service.  The veteran's 
service medical records contain no indication of a hip 
disorder.  Though the service medical records evidence a 
complaint of right shoulder pain and stiffness, the 
separation reports of medical examination and history are 
negative for such a disorder.  And the record contains no 
evidence of a continuity of symptomatology from discharge in 
1980 to 2002 VA records showing degenerative joint disease in 
the hips.  As such, there is no factual predicate on which an 
examiner could base a nexus opinion connecting any current 
disorder to past active service that ended over 26 years ago.  
See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Given these facts, the Board finds that no reasonable 
possibility exists that medical examination and opinion would 
aid the veteran in substantiating his service connection 
claim here.  See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4)(i), McLendon v. Nicholson, No. 04-185 (U.S. Vet. 
App. June 5, 2006), Duenas, supra.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims for Service Connection

In March 2004, the veteran claimed that he incurred during 
service arthritis disorders in both hips and in his right 
shoulder.  In a statement included in his September 2005 VA 
Form 9 substantive appeal, the veteran elaborated on his 
claims, stating that his exposure to weather extremes while 
sleeping in open fields caused his current arthritis 
disorders.  For the reasons set forth below, however, the 
Board disagrees with the veteran's claims.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims disorders in both hips and in his right 
shoulder.  The Board finds unestablished here the veteran's 
claim to a current disorder in his right shoulder.  Simply 
put, the record does not contain medical evidence showing a 
disorder in this region of his body.  As such, the Board 
finds the first element of Pond unestablished here with 
regard to the veteran's right shoulder.  Pond, 12 Vet. App. 
at 346.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . .In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Given the lack 
of evidence of a current disability, service connection for 
arthritis of the right shoulder must be denied. 

Regarding his hips, the record is clear that the veteran has 
current disorders.  VA medical evidence dated in February 
2002 shows that the veteran has moderate degenerative changes 
to his hip joints.  As no medical evidence disputes this 
diagnosis, the Board finds the first element of Pond 
established here with regard to the veteran's hips.  Pond, 12 
Vet. App. at 346.  

However, the second and third elements of Pond are not 
established here for either claim - the record lacks medical 
evidence indicating that the veteran incurred arthritic 
disorders during active service; there is no evidence of 
arthritis within one year of discharge; and the record lacks 
medical evidence showing a nexus between service and the 
arthritic disorders.  

As to the second Pond element, there is no information or 
evidence showing that, during his time on active duty, the 
veteran experienced a disorder related to his hips.  The 
service medical records do show, in October 1978, a complaint 
of pain and stiffness in the right shoulder.  Nevertheless, 
the veteran's separation reports of medical examination and 
history, dated in October 1979, are both negative for 
disorders related to the hips and shoulders.   

Further, the record does not establish that arthritis 
manifested within one year following his discharge from 
active service in January 1980.  In fact, the record contains 
no medical evidence at all indicating problems with the 
shoulders and hips between date of discharge in 1980 and 
2001.  The earliest complaints of joint pain are found in an 
August 2001 VA compensation examination report addressing the 
veteran's service-connected hepatitis C, and in which the 
veteran complained that all of his "joints are painful and 
achy all the time."  These complaints are dated over 21 
years following service.  The earliest diagnosis of record of 
a relevant arthritis disorder is found in the February 2002 
report indicating degenerative joint disease in the hips, 
over 22 years following discharge from service.  And the 
veteran did not claim service connection for arthritic 
disorders until March 2004, over 24 years following discharge 
from service.  So there is no showing of chronic arthritis, 
hip, or shoulder disorders during service, no showing of a 
related disorder in the year following service, and no 
showing of a continuity of symptomatology after service.  
38 C.F.R. § 3.303(b).  The second element of Pond is 
therefore unestablished in this matter.  Pond, 12 Vet. App. 
at 346.

As to the third Pond element, there is no medical evidence in 
the record of a nexus between any current disability and the 
claimed in-service injuries.  Based on the evidence of 
record, and the lack of medical evidence affirmatively 
connecting service and the veteran's claimed in-service 
injuries, the Board finds the third element of Pond 
unestablished here.  Pond, 12 Vet. App. at 346.

As such, the preponderance of the competent evidence of 
record is against the veteran's service connection claims for 
arthritis in both hips and in the right shoulder.  38 
U.S.C.A. § 5107, Gilbert, supra.  

III.  The Merits of the Claim for Increased Rating

The record indicates that the veteran was diagnosed with 
hepatitis C during his active service.  In November 1994, VA 
service connected the veteran for this disorder at 0 percent 
disabling.  This evaluation was later increased to 10 percent 
in a January 2002 rating decision.  In November 2002, the 
veteran filed a claim for an increased rating, which the RO 
initially denied in a February 2003 rating decision.  The 
veteran filed a notice of disagreement against this decision, 
arguing that a higher rating was warranted.  Then, during the 
pendency of the appeal, in a February 2004 Statement of the 
Case, the RO increased the disability evaluation for 
hepatitis C to 20 percent, effective October 2002 (prior to 
the increased rating claim).  The veteran nevertheless 
appealed this decision in a VA Form 9 substantive appeal 
filed the same month.  As the February 2004 decision did not 
award the maximum rating available (100 percent), the Board 
must address entitlement to higher ratings now.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran has been service connected for hepatitis C under 
Diagnostic Code (DC) 7354 of 38 C.F.R. § 4.114 (2005).  This 
code authorizes ratings of 0, 10, 20, 40, 60, and 100 
percent.  As the veteran has already been rated as 20 percent 
disabled, the Board will only address those criteria 
pertaining to higher ratings.  But, as will be detailed 
below, the Board finds a 40 percent evaluation unwarranted 
here.  As such, the Board will only address the rating 
criteria pertaining to 20 and 40 percent.  

Under DC 7354, a 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  In a note 
following the DC 7354 rating criteria, incapacitating 
episodes is defined as a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.114, DC 7354.

The veteran filed his increased rating claim in November 
2002.  Since then, he has received treatment of his disorder 
at a VA medical facility, and has undergone three VA 
compensation examinations.  Based on this medical evidence, 
the Board finds a rating in excess of 20 percent unwarranted.  
As will be detailed further below, the evidence shows that, 
though the veteran experiences fatigue, an increased rating 
is unwarranted because he has not experienced such 
difficulties as an eating disorder, weight loss, liver 
enlargement or dysfunction, or incapacitating episodes (as 
defined by the Ratings Schedule).  See Francisco, supra.    
  
The veteran underwent VA compensation of his hepatitis 
disorder in December 2002.  The examiner reported the 
veteran's complaints of joint arthralgias, fatigue, weakness, 
poor sleep, and poor appetite.  But the examiner noted that 
the veteran had recently gained weight at 266 pounds compared 
to 255 pounds noted in an August 2001 examination.  The 
examiner noted that the veteran's abdomen was moderately 
distended without fluid waves.  He noted no evidence of 
jaundice, no palmar erythema, and no spider angioma or any 
other stigmata of liver disease.  But he did note that the 
veteran had a slightly enlarged liver palpable at the coastal 
margin.    

The veteran again underwent VA compensation examination in 
April 2004.  This examiner also reported the veteran's 
complaints of fatigue, joint pain, vomiting, upper-right 
abdominal pain, and weakness.  The examiner noted that the 
veteran's weight had increased to 288 pounds from the 266 
pounds noted in the December 2002 VA examination, and 254 
pounds noted in a May 2003 VA outpatient treatment note.  
This examiner noted that the veteran underwent an ultrasound 
of his abdomen in May 2003 which was negative, and that the 
veteran denied abdominal distention.  On examination, the 
examiner noted that the veteran's abdomen was soft, that 
there were no points of tenderness over the right upper 
quadrant, that the liver was normal and not extending below 
the coastal margin, or enlarged.  He noted no spider 
angiomata on the abdomen, no superficial abdominal veins, no 
wasting, no jaundice, and no pallor.      

The most recent medical evidence pertaining to the veteran's 
hepatitis is found in a report of VA compensation examination 
conducted in April 2005.  Here, the examiner recorded the 
veteran's complaints of fatigue, weakness, night sweats, 
bloating, eructation, upper right quadrant pain, nausea, loss 
of appetite, and weight loss (May 2005 treatment records 
indicate weight of 240 pounds at 74 inches in height).  Upon 
examination, the examiner noted that the veteran did not have 
palpable liver enlargement, did not seem enlarged to 
percussion, and did not present below the right coastal 
margin.  But the examiner did note that the veteran was 
minimally tender in the upper right quadrant.  
  
As this medical evidence shows, a rating of 40 percent is not 
warranted here.  Though the evidence shows the veteran's 
subjective complaints of hepatitis C symptomatology, the 
record does not indicate that he experiences "daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly."  See 38 C.F.R. § 4.114, DC 7354 (emphasis 
added).  Nor does the record show that he experiences 
incapacitating episodes as a result of his hepatitis.  See 38 
C.F.R. § 4.114, DC 7354.

The Board has noted that a "slightly enlarged liver" was 
indicated in December 2002.  But this examiner also noted 
that the veteran had recently gained 11 pounds - from 255 in 
August 2001 to 266 in December 2002, at 74 inches in height.  
This evidence clearly demonstrates that, at the time of the 
exam, the veteran did not manifest anorexia, or liver 
enlargement with weight loss.  Rather, the record indicates 
the veteran had slight liver enlargement which reduced to 
normal size by the time of his next VA compensation 
examination.  See 38 C.F.R. § 4.114, DC 7354.  The Board also 
notes that the veteran lost approximately 48 pounds from 
April 2004 to May 2005 (from 288 to 240 pounds).  
Nevertheless, at 74 inches in height, the veteran was still 
240 pounds in May 2005.  And during this time period, the 
veteran's liver was noted as normal.  Again, though the 
veteran complained then of fatigue and depression, the record 
does not indicate anorexia, or weight loss accompanied by an 
enlarged liver.  See 38 C.F.R. § 4.114, DC 7354. 

What the record indicates is that the veteran experiences 
fatigue, weakness, nausea, upper right quadrant pain, and 
vomiting, which, absent evidence of anorexia or hepatomegaly, 
are symptoms warranting a 20 percent evaluation here.  See 38 
C.F.R. § 4.114, DC 7354. 

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis.  Despite the veteran's 
complaints, there is no medical evidence of record that the 
veteran's disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In making its determinations here, the Board considered the 
veteran's statements.  Though persuasive, the Board must 
nevertheless look to medical evidence of record in 
determining the issues on appeal.  The Board must rely 
primarily on medical professionals, and not lay persons, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's service connection 
and increased rating claims.  38 U.S.C.A. § 5107, Gilbert, 
supra.  
	

ORDER


Service connection for right shoulder arthritis is denied.

Service connection for bilateral hip arthritis is denied.

Entitlement to an evaluation in excess of 20 percent, for 
service-connected chronic hepatitis C, is denied.    



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


